

91 S487 IS: 21st Century Conservation Corps Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 487IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Wyden (for himself, Mr. Booker, Mr. Merkley, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo make supplemental appropriations for the Departments of Agriculture, the Interior, Homeland Security, Labor, and Commerce for the fiscal year ending September 30, 2021, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Conservation Corps Act.2.Supplemental appropriations for the Departments of Agriculture, the Interior, Homeland Security, Labor, and Commerce(a)In generalThe following amounts are appropriated, out of any amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes:(1)Forest Service supplemental appropriationsFor additional amounts for the Forest Service—(A)$8,075,000,000 for National Forest System, to remain available through September 30, 2023, of which—(i)$3,500,000,000, to remain available through September 30, 2023, shall be used for hazardous fuels management activities, subject to the conditions that the Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this paragraph as the Secretary)—(I)shall prioritize hazardous fuels reduction projects using those amounts for projects—(aa)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed or are in the process of being completed; (bb)that are noncommercial;(cc)that focus on small diameter trees, thinning, strategic fuel breaks, and fire use to modify fire behavior, as measured by the projected reduction of uncharacteristically severe wildfire effects for the forest type, such as adverse soil impacts, tree mortality, or other impacts;(dd)that maximize the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands;(ee)that do not include the establishment of permanent roads; and(ff)for which funding would be committed to decommission all temporary roads constructed to carry out the project;(II)shall not harvest vegetation—(aa)from any old growth stand, unless the old growth stand is part of a science-based ecological restoration project authorized by the Secretary that meets applicable protection and old growth enhancement objectives, as determined by the Secretary; or (bb)within any inventoried roadless area; and(III)shall complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using those amounts effectively mitigated wildfire risk;(ii)$150,000,000, to remain available through September 30, 2023, shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments, as authorized by section 4003(f) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)): Provided, That the Secretary may expend such funds on any proposal that has received or been approved for funding through the Collaborative Forest Landscape Restoration Fund and will be implemented through the collaborative process described in section 4003(b)(2) of that Act (16 U.S.C. 7303(b)(2)); (iii)$300,000,000, to remain available through September 30, 2023, shall be used to implement watershed protection and restoration action plans developed as part of the Watershed Condition Framework established under section 304 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6543); (iv)$25,000,000, to remain available through September 30, 2021, for Recreation, Heritage, and Wilderness, which shall be used for the Every Kid Outdoors program established under section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 6804 note; Public Law 116–9); and(v)$100,000,000, to remain available through September 30, 2023, shall be used for plan monitoring programs developed pursuant to section 219.12 of title 36, Code of Federal Regulations (or successor regulations), including multi-party monitoring under those programs; (B)$6,000,000,000 for Capital Improvement and Maintenance, to remain available through September 30, 2023, subject to the conditions that—(i)the Secretary shall prioritize the use of those amounts to carry out authorized activities—(I)to provide stewardship for existing system roads and trails;(II)to improve water quality;(III)to improve, maintain, or restore infrastructure for—(aa)the passage of fish and wildlife; and(bb)recreational use;(IV)to decommission unneeded roads;(V)to improve visitor services; and(VI)to improve recreational and educational access, opportunities, and other services to underserved communities; and(ii)$300,000,000 shall be used for the Forest Service Legacy Roads and Trails Remediation Program established by section 8 of Public Law 88–657 (as added by section 5); (C)$2,400,000,000 for State and Private Forestry, of which—(i)$100,000,000, to remain available through September 30, 2023, shall be used for competitive grants under the landscape-scale restoration program established under section 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a), of which $50,000,000 shall be used to enter into contracts with Indian tribes pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.);(ii)$100,000,000, to remain available until expended, shall be used for the Forest Legacy Program;(iii)$100,000,000, to remain available through September 30, 2023, shall be used for the urban and community forestry program; (iv)$100,000,000, to remain available through September 30, 2023, shall be used for the community forest and open space conservation program; and(v)$2,000,000,000, to remain available through September 30, 2023, shall be used for State fire assistance (National Fire Capacity);(D)$30,000,000, to remain available through September 30, 2023, shall be used for the Water Source Protection Program established under section 303 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6542);(E)$100,000,000 for the purchase of personal protective equipment and other preparedness and response expenses relating to COVID–19, to remain available through September 30, 2023: Provided, That the Administrator of the Federal Emergency Management Agency shall consider allocating personal protective equipment and appropriate testing for COVID–19 to Federal and cooperating wildland firefighters and law enforcement personnel from Federal land management agencies; and(F)$2,000,000,000, to remain available through September 30, 2023, to carry out the National Forest System Trails Stewardship Act (16 U.S.C. 583k et seq.). (2)Natural Resources Conservation ServiceFor an additional amount for the Natural Resources Conservation Service, $5,500,000,000 for Conservation Operations, to remain available through September 30, 2025, which shall be used to fund alternative funding arrangements under section 1271C(d) of the Food Security Act of 1985 (16 U.S.C. 3871c(d)), the eligible partner (as defined in section 1271A of that Act (16 U.S.C. 3871a)) with respect to which demonstrates quantifiable and cost-efficient sediment and nutrient reductions, and near-term job creation, subject to the conditions that—(A)the amounts shall be used—(i)to fund high-impact resiliency projects to restore watersheds, the eligible partner (as so defined) with respect to which demonstrates—(I)quantifiable reductions to nonpoint source pollution; (II)quantified increases in streamflow that functionally benefit native fish and wildlife species; or(III)quantified streamflow preference to account for recreational usage; and (ii)to provide $200,000,000 in technical assessment funding to eligible partners (as so defined) to analyze and identify the high-impact sediment, nutrient, and streamflow benefits available in watersheds in advance of projects carried out using those amounts, on a State-by-State and watershed-by-watershed basis, by December 31, 2022; and(B)with respect to a high-impact resiliency project described in subparagraph (A)(i) funded using amounts made available under this paragraph—(i)the project shall be approved on an expedited basis; (ii)the project shall receive 100 percent Federal financial assistance, including 60 percent of the assistance provided at the beginning of the project, with eligible partners (as so defined) managing the projects receiving an additional 20 percent administrative rate; and(iii)of the amount provided for the project, not more than 15 percent shall be used by the Secretary of Agriculture to provide technical assistance and measure project results.(3)Community wood energy and wood innovation program$100,000,000 for the Secretary of Agriculture for competitive grants under the Community Wood Energy and Wood Innovation Program established under section 9013 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113), to remain available through September 30, 2023: Provided, That the Secretary of Agriculture may award the grants without regard to section 9013(g)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(g)(2)).(4)Department of the Interior supplemental appropriationsFor additional amounts—(A)for the Bureau of Land Management—(i)$2,025,000,000 for Management of Lands and Resources, to remain available until September 30, 2023, which shall be used for hazardous fuels management activities, subject to the conditions that the Secretary of the Interior, acting through the Director of the Bureau of Land Management (referred to in this subparagraph as the Secretary)—(I)shall prioritize hazardous fuels reduction projects using those amounts for projects—(aa)for which any applicable processes under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been completed or are in the process of being completed;(bb)that are noncommercial;(cc)that focus on small diameter trees, thinning, strategic fuel breaks, and fire use to modify fire behavior, as measured by the projected reduction of uncharacteristically severe wildfire effects for the forest type, such as adverse soil impacts, tree mortality, or other impacts;(dd)that maximize the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands;(ee)that do not include the establishment of permanent roads; and(ff)for which funding would be committed to decommission all temporary roads constructed to carry out the project;(II)shall not harvest vegetation from any old growth stand, unless the old growth stand is part of a science-based ecological restoration project authorized by the Secretary that meets applicable protection and old growth enhancement objectives, as determined by the Secretary; and(III)shall complete and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives an annual report describing the number of acres of land on which projects carried out using those amounts effectively mitigated wildfire risk; (ii)$25,000,000, to remain available until September 30, 2021, for the Every Kid Outdoors program established under section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 6804 note; Public Law 116–9); and(iii)$2,000,000,000, to remain available until September 30, 2023, for Management of Lands and Resources, subject to the condition that the Secretary shall prioritize the use of those amounts to carry out authorized activities—(I)to provide stewardship for existing system roads and trails;(II)to improve water quality;(III)to improve, maintain, or restore infrastructure for the passage of fish and wildlife;(IV)to decommission unneeded roads;(V)to improve visitor services; and(VI)to improve recreational and educational access, opportunities, and other services to underserved communities; (B)for the United States Fish and Wildlife Service, to remain available until September 30, 2023—(i)$300,000,000 for Resource Management, of which— (I)$150,000,000 shall be used for the partners for fish and wildlife program; and(II)$150,000,000 shall be used for migratory bird management under the North American waterfowl joint ventures program; and(ii)$15,000,000 for National Wildlife Refuge System, which shall be used for the Every Kid Outdoors program established under section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 6804 note; Public Law 116–9);(C)for the Bureau of Reclamation, $4,505,000,000 for Water and Related Resources, of which—(i)$500,000,000 shall be used to provide funding for rural water supply projects that serve Indian Tribes under the rural water supply program under section 103 of the Rural Water Supply Act of 2006 (43 U.S.C. 2402): Provided, That priority shall be given to funding rural water supply projects that respond to emergency situations in which a lack of access to clean drinking water threatens the health of a Tribal population;(ii)$4,500,000, to remain available through September 30, 2023, shall be used to carry out the WaterSMART program authorized by subtitle F of title IX of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10361 et seq.), subject to the conditions that—(I)high-impact resiliency projects funded using those amounts shall have—(aa)quantifiable and high-efficiency improvements to regional drought resiliency; and(bb)quantifiable increases in streamflows that functionally benefit native fish and wildlife species;(II)grants provided using those amounts shall be approved on an expedited basis;(III)the amount of a grant provided using those amounts shall be not more than $50,000,000; and(IV)$100,000,000 shall be provided in technical assessment funding to recipients of amounts under that program to analyze and identify the high-impact sediment, nutrient, and streamflow benefits available in watersheds in advance of projects carried out using those amounts, on a State-by-State basis, by December 31, 2022; and(iii)$5,000,000, to remain available through September 30, 2021, shall be used for the Every Kid Outdoors program established under section 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 6804 note; Public Law 116–9);(D)for the Bureau of Indian Affairs, $45,000,000 for Operation of Indian Programs, of which—(i)$20,000,000 shall be used for forestry, subject to the condition that such amount shall be divided equally between Tribal priority allocation and forest projects;(ii)$20,000,000 shall be made available to Indian Tribes on a competitive basis to build capacity for participation in large landscape-scale forest health treatments; and(iii)$5,000,000 shall be used for a workforce development initiative to recruit and retain forestry professionals on Indian land; and(E)for the National Park Service—(i)$575,000,000 for Operation of the National Park Service, to remain available through September 30, 2021, of which—(I)$25,000,000 shall be used for the Every Kid Outdoors program established under section 9001(b)(1) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 6804 note; Public Law 116–9); (II)$50,000,000 shall be used to support programming and partnerships with youth-serving organizations; and(III)$500,000,000 shall be used for the Outdoor Recreation Legacy Partnership Program of the Land and Water Conservation Fund, subject to the conditions that—(aa)49 percent of the funds shall be divided equally among each State, territory of the United States, and the District of Columbia;(bb)49 percent of the funds shall be divided proportionally among the States and territories of the United States based on the urban population of the States and territories of the United States, as determined by the 2010 census; (cc)2 percent of the funds shall be reserved for the provision of funds to Tribal governments by the Secretary; (dd)the Secretary shall coordinate with the chief executive officers of the States and territories of the United States to distribute grants at a Federal share of 100 percent on an expedited basis to support job creation and economic revitalization in low-income communities through projects that—(AA)acquire land and water for parks and other public outdoor recreation purposes;(BB)develop new, or renovate existing, public outdoor recreation facilities; and(CC)improve delivery of recreation services, including personnel, training, facilities, programming, recreation equipment, and supplies; and(ee)priority shall be given to projects that—(AA)create or significantly enhance access to park, waterway, and recreational opportunities in a qualifying urban area that lacks parks and outdoor recreation areas within 0.5 miles of, or 10-minute walking distance from, the qualifying urban area;(BB)improve outdoor recreation opportunities for high-need populations based on income, age, or other measures of vulnerability and need;(CC)provide opportunities for employment or job training in park construction, site rehabilitation, or operations;(DD)engage and empower underserved communities and youth; and(EE)take advantage of coordination among various levels of government; and(ii)$6,000,000,000 for Construction, to remain available through September 30, 2023, subject to the condition that the Secretary of the Interior (acting through the Director of the National Park Service) shall prioritize the use of the amounts to carry out authorized activities—(I)to provide stewardship for existing National Park System roads and trails;(II)to improve water quality;(III)to improve, maintain, or restore infrastructure for the passage of fish and wildlife;(IV)to improve visitor services; and(V)to improve recreational and educational access, opportunities, and other services to underserved communities. (5)Department of Homeland Security supplemental appropriationsFor an additional amount for the Department of Homeland Security for Disaster Relief Fund, $2,000,000,000 for the Building Resilient Infrastructure and Communities program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), to remain available until September 30, 2031, for the purposes of increasing wildfire, floodplain, urban heat, and climate resiliency on an expedited basis.(6)Department of Commerce supplemental appropriationsFor an additional amount for the Department of Commerce for Operations, Research, and Facilities, $2,000,000,000 for the National Oceans and Coastal Security Fund established under section 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503) to award grants under section 906 of that Act (16 U.S.C. 7505), to remain available until September 30, 2031, for the purposes of creating jobs, restoring wetlands, dunes, reefs, marshes, kelp forests, mangroves, and other living shorelines to reduce flood risks, create habitat, and restart tourism. (7)Department of Labor appropriations$9,000,000,000 for the Department of Labor for the Civilian Conservation Corps program established under subtitle E of title I of the Workforce Innovation and Opportunity Act, to remain available through September 30, 2022. (b)Local benefit; environmental analysisTo the extent practicable, in using amounts made available under subsection (a)(1), the Secretary of Agriculture, acting through the Chief of the Forest Service—(1)is encouraged to enter into stewardship contracting projects under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) in order to maximize the economic benefit for rural communities; and(2)shall carry out projects using those amounts in accordance with section 104 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514).(c)Community engagementIn carrying out projects using amounts made available under this section, each Secretary concerned shall, to the maximum extent practicable, engage—(1)historically underrepresented communities; or(2)historically disenfranchised communities. (d)Public lands service organizationsIn carrying out conservation projects using amounts made available under paragraphs (1) through (6) of subsection (a), each Secretary concerned—(1)shall, to the maximum extent practicable, use—(A)qualified youth or conservation corps (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)); and(B)nonprofit wilderness, trails, and recreation stewardship organizations; and(2)may use such amounts as are necessary to provide technical assistance.(e)Matching funds waiverAny otherwise applicable matching funds requirements, including under section 212(a)(1) of the Public Lands Corps Act of 1993 (16 U.S.C. 1729(a)(1)), shall be waived for high-impact resiliency projects described in paragraphs (2)(A)(i) and (4)(C)(i)(I) of subsection (a) carried out using amounts made available under this section. (f)Federal coordinationThe head of each Federal agency for which amounts are made available under this section shall monitor and track, through an online platform that is usable by personnel across Federal agencies—(1)the expenditure of those amounts; and(2)the conservation outcomes achieved through those expenditures.(g)PriorityIn using amounts made available under this section, the Secretary of Agriculture or the Secretary of the Interior, as applicable, shall give priority to funding high-impact resiliency projects described in paragraphs (2)(A)(i) and (4)(C)(i)(I) of subsection (a) that maximize quantifiable environmental benefits for the least cost. 3.Outfitters and guides relief program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a holder of a special use permit that has fewer than 500 full-time equivalent employees; and(B)a small- or medium-sized ski area with a special use permit to operate a ski area of National Forest System land.(2)FundThe term Fund means the Outfitters and Guides Relief Fund established by subsection (b).(3)SecretaryThe term Secretary means the Secretary of the Treasury.(4)Special use permitThe term special use permit means—(A)with respect to the Forest Service—(i)a special use authorization (as defined in section 251.51 of title 36, Code of Federal Regulations (or successor regulations)), for guiding or outfitting (as those terms are defined in that section (or successor regulations)); or(ii)a permit that a ski area is required to hold to operate on Federal land;(B)with respect to the National Park Service, a commercial use authorization for outfitting and guiding issued under—(i)section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)); or(ii)section 101925 of title 54, United States Code;(C)with respect to the National Park Service, a concession contract for outdoor recreation activities awarded under subchapter II of chapter 1019 of title 54, United States Code (not including a commercial use authorization under section 101925 of that title);(D)with respect to the United States Fish and Wildlife Service, a special use permit for recreational, sport fishing, or hunting outfitting and guiding;(E)with respect to the Bureau of Land Management, a special recreation permit for commercial outfitting and guiding; (F)with respect to the Bureau of Reclamation, a use authorization for guiding, outfitting, or other recreational services;(G)with respect to the Coast Guard, a license issued by the Coast Guard to operate an uninspected passenger vessel described in section 2101(51)(B) of title 46, United States Code;(H)with respect to the Corps of Engineers, a contract for recreation services; and(I)with respect to a State agency that issues recreational special use permits to recreation service providers, a special use agreement for recreational services.(b)Establishment of FundThere is established in the Treasury of the United States a fund, to be known as the Outfitters and Guides Relief Fund.(c)Payments to eligible entities(1)In generalThe Secretary shall use amounts in the Fund to provide payments to eligible entities in accordance with this section.(2)CoordinationIn carrying out this section, the Secretary shall coordinate with—(A)the Secretary of Agriculture, acting through the Chief of the Forest Service, in the case of a special use permit issued by the Forest Service;(B)the Secretary of the Interior, in the case of a special use permit issued by—(i)the Department of the Interior; or(ii)a State agency described in subsection (a)(4)(I);(C)the Secretary of the department in which the Coast Guard is operating, acting though the Commandant of the Coast Guard, in the case of a special use permit issued by the Coast Guard; and(D)the Secretary of Defense, in the case of a special use permit issued by the Corps of Engineers. (d)Applications(1)In generalTo receive a payment under this section, not later than 18 months after the date of enactment of this Act, an eligible entity shall submit to the Secretary an application to receive a payment.(2)LimitationAn eligible entity may submit applications under paragraph (1) not more frequently than once every 90 days during the 18-month period beginning on the date of enactment of this Act.(e)Payments(1)In generalSubject to paragraphs (2) and (3), the amount of a payment under this section shall be an amount equal to the difference between—(A)during the period that the eligible entity was unable to provide recreational services at full capacity under a special use permit due to a State or Federal action resulting from the Coronavirus Disease 2019 (referred to in this subsection as the covered period), the sum obtained by adding—(i)the operating and administrative expenses, including payments to independent contractors, of the eligible entity directly relating to recreational services under the special use permit, as calculated based on the average of the 3 previous years; and(ii)the payroll expenses and owner compensation of the eligible entity directly relating to recreational services under the special use permit, as calculated based on the average of the 3 previous years; and(B)the full gross revenue of the eligible entity during the covered period directly relating to recreational services under the special use permit.(2)Certain entitiesSubject to paragraph (3), in the case of an eligible entity that has been a holder of a special use permit for less than 3 years, the amount of a payment under this section shall be an amount equal to the lesser of—(A)the operating expenses of the eligible entity during the covered period directly relating to recreational services under the special use permit during the covered period; and(B)$30,000.(3)LimitationAn eligible entity shall not receive any amount under this section that covers expenses or compensation described in paragraphs (1) and (2) for which assistance has been provided under—(A)section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36));(B)section 7(b)(2) of that Act (15 U.S.C. 636(b)(2)); or(C)section 12005 of the CARES Act (15 U.S.C. 1512 note; Public Law 116–136).(f)Duties of eligible entities(1)In generalAn eligible entity shall use a payment received under this section to continue business operations of the eligible entity.(2)ConditionAs a condition on the receipt of a payment under this section, an eligible entity shall retain not less than—(A)70 percent of the full-time equivalent positions of the eligible entity, based on the average number of full-time equivalent positions of the eligible entity during the comparable period, as determined by the Secretary, over the 3 previous years; and(B)60 percent of the contractor positions of the eligible entity, based on the average number of contractor positions of the eligible entity during the comparable period, as determined by the Secretary, over the 3 previous years.(g)AppropriationThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $2,000,000,000 to the Fund for the period of fiscal years 2021 and 2022, to remain available until expended.4.Every Kid Outdoors programSection 9001 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 6804 note; Public Law 116–9) is amended—(1)in subsection (a), by striking paragraph (5) and inserting the following:(5)StudentThe term student means any fourth, fifth, or sixth grader or home-schooled learner 10 to 12 years of age residing in the United States, including any territory or possession of the United States.; and(2)in subsection (b)—(A)in paragraph (2)(C), in the subparagraph heading, by striking in grade four; and(B)by striking paragraph (5).5.Forest Service Legacy Roads and Trails Remediation ProgramPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following:8.Forest Service Legacy Roads and Trails Remediation Program(a)EstablishmentThere is established the Forest Service Legacy Roads and Trails Remediation Program (referred to in this section as the Program).(b)AdministrationThe Program shall be administered by the Secretary, acting through the Chief of the Forest Service (referred to in this section as the Secretary).(c)National strategyThe Secretary shall develop a national strategy to carry out the Program in accordance with this section.(d)ActivitiesIn carrying out the Program, the Secretary shall—(1)carry out critical maintenance and urgent repairs and associated activities on National Forest System roads, trails, and bridges;(2)restore passages of fish and other aquatic species by removing or replacing unnatural barriers from those passages;(3)consider recreational access when improving water quality and habitat conditions; and(4)decommission roads in accordance with subsection (h).(e)PriorityIn implementing the Program, the Secretary shall give priority to projects that protect or restore—(1)water quality;(2)a watershed that supplies a public drinking water system;(3)the habitat of a threatened, endangered, or sensitive fish or wildlife species; or(4)a watershed for which the Secretary has completed a watershed protection and restoration action plan pursuant to section 304 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6543).(f)National Forest SystemExcept with respect to a project carried out on a watershed for which the Secretary has entered into a cooperative agreement under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a), each project carried out under this section shall be on a National Forest System road or trail.(g)Identification of minimum road systemsNot later than 3 years after the date of enactment of this section, the Secretary shall identify, for each unit of the National Forest System, the minimum road system and unneeded roads in accordance with section 212.5(b) of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(h)Unneeded roadsThe Secretary shall decommission any roads identified as unneeded under subsection (g) as soon as practicable after making the identification under that subsection.(i)Review; revisionThe Secretary shall review, and may revise, an identification made under subsection (g) for a unit of the National Forest System during a revision of the land and resource management plan applicable to that unit.(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2021 through 2030..6.21st Century Civilian Conservation Corps(a)Establishment of 21st Century Civilian Conservation CorpsTitle I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) is amended—(1)by redesignating subtitle E (29 U.S.C. 3241 et seq.) as subtitle F; and(2)by inserting after subtitle D the following:E21st Century Civilian Conservation Corps176.21st Century Civilian Conservation Corps program(a)DefinitionsIn this section: (1)Project partnerThe term project partner means the Department of Agriculture, the Interior, Homeland Security, Commerce, or Labor, a State or local resource management agency, or another entity responsible for community development or climate adaption. (2)Qualified youth or conservation corpsThe term qualified youth or conservation corps means an entity carrying out a qualified youth or conservation corps, as defined in section 203 of the Public Land Corps Act of 1993 (16 U.S.C. 1722). (3)Qualified youth or conservation corps criteriaThe term qualified youth or conservation corps criteria means the model and standards for a program described in section 203(11) of the Public Land Corps Act of 1993 (16 U.S.C. 1722(11)).(b)EstablishmentThe Secretary shall establish and carry out a 21st Century Civilian Conservation Corps program. The program shall be carried out using qualified youth or conservation corps criteria and through Civilian Conservation Corps projects.(c)GrantsIn carrying out the 21st Century Civilian Conservation Corps program, the Secretary shall make grants to eligible qualified youth or conservation corps, acting in partnership with project partners, to carry out Civilian Conservation Corps projects, in which the grant funds are used to administer comprehensive youth and workforce development programs. (d)Application(1)In generalTo be eligible to receive a grant under this section for a Civilian Conservation Corps project, a qualified youth or conservation corps shall submit an application to the Secretary, at such time and in such manner as the Secretary may require, that contains— (A)a description of the project, including how the project relates to goals described in subsection (e);(B)the scope of work and budget for the project;(C)the number of enrollees needed to carry out the project;(D)a description of the manner in which the qualified youth or conservation corps shall recruit, screen, and select enrollees;(E)a description of the manner in which the qualified youth or conservation corps shall recruit, train, and engage individuals from diverse backgrounds and underrepresented communities as enrollees; (F)a description of the manner in which the qualified youth or conservation corps will provide, through the project—(i)education, work experience, and work-based learning; and(ii)training, such as basic skills training, the development of job-specific occupational skills, or other training activities, designed to lead to the attainment of an industry-recognized credential, including a description of the training that leads to the credential;(G)a description of the stipend, allowance, or other benefits an enrollee in the project will receive;(H)a description of the supportive services that an enrollee in the project will receive; and(I)information specifying how the qualified youth or conservation corps will collect such information on the project and enrollees as the Secretary may require, and submit a report containing that information to the Secretary.(2)Application preferenceThe Secretary shall give preference to entities submitting applications that describe how the project will—(A)serve communities historically impacted by underinvestment or environmental injustice; or (B)engage youth from historically disenfranchised populations. (e)Eligible use of fundsA qualified youth or conservation corps may use funds distributed for each Civilian Conservation Corps project, with goals relating to conservation, outdoor recreation, or other environmental matters, for—(1)education, work experience, and workforce investment activities outlined in section 129(c)(2) related to conservation, outdoor recreation, and other environmental industries;(2)other education and training activities that focus on career development in such industries;(3)activities leading to development and completion of the project;(4)activities for data collection, management, and reporting;(5)other activities designed to lead to successful completion of the project and workforce development outcomes;(6)any administrative activities supporting the project; and(7)project monitoring activities.(f)Qualified youth or conservation corpsIn carrying out projects under this section, the Secretary shall—(1)consult with the National Association of Service and Conservation Corps—(A)to establish standards used to identify appropriate types of Civilian Conservation Corps projects, and activities to be provided and workforce development outcomes sought, through those projects; and(B)to establish specific performance accountability measures for evaluating Civilian Conservation Corps projects; and(2)enter into a contract or cooperative agreement with the National Association of Service and Conservation Corps to develop recommendations for the standards and measures described in paragraph (1)..(b)Conforming Amendments(1)One-stop delivery systemsSection 121(b)(1)(C)(ii)(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151(b)(1)(C)(ii)(II)) is amended by striking subtitles C through E and inserting subtitles C, D, and F.(2)TransitionSection 503(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3343(b)) is amended by inserting before the period at the end the following: (as in effect on the day before the date of enactment of the Workforce Innovation and Opportunity Act).(c)Table of ContentsThe table of contents in section 1(b) of the Workforce Innovation and Opportunity Act is amended—(1)by striking the item relating to the subtitle heading for subtitle E of title I and inserting the following: Subtitle F—Administration;and(2)by inserting after the item relating to section 172 the following:Subtitle E—21st Century Civilian Conservation Corps Sec. 176. 21st Century Civilian Conservation Corps program..7.Temporary waiver of ski area permit and rental fees during the COVID–19 pandemic(a)DefinitionsIn this section:(1)Covered feeThe term covered fee means a ski area permit or rental fee authorized under—(A)section 701 of division I of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 497c);(B)section 7 of the Act of April 24, 1950 (64 Stat. 84, chapter 97; 16 U.S.C. 580d);(C)section 302 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732); or(D)section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)).(2)Covered periodThe term covered period means the period beginning on March 13, 2020, and ending on June 1, 2021.(b)Waiver of covered feesNotwithstanding the provisions of law described in subparagraphs (A) through (D) of subsection (a)(1), covered fees shall be temporarily waived and not required to be paid to the United States for the covered period, due to the COVID–19 pandemic, if the following conditions are met:(1)The applicable permit or lease was issued before March 13, 2020.(2)The applicable permit or lease is in effect on the date of enactment of this Act.(3)The applicable permit or lease holder was in good standing as of March 13, 2020.(c)ReimbursementAny covered fee paid to the United States during the covered period shall be reimbursed, as soon as practicable after the date of enactment of this Act, by the United States to the holder of the applicable permit or lease under which the covered fee was paid. 8.Temporary waiver of outdoor recreation land use permit fees(a)DefinitionsIn this section:(1)AuthorizationThe term authorization means an authorization (including a special use permit and a concession contract) for the holder of the authorization to provide recreational services and operations related to public recreation that was executed by the Secretary concerned and the holder of the authorization under a covered law.(2)Covered authorizationThe term covered authorization means an authorization—(A)that was awarded or issued by the Secretary concerned before March 13, 2020;(B)that is in effect on the date of enactment of this Act, including an authorization that is expired, but that, as of the date of enactment of this Act, the Secretary concerned is continuing to treat as being in effect; and(C)under which the holder was in good standing as of March 13, 2020.(3)Covered feeThe term covered fee means any fee owed under a covered authorization that is accrued or otherwise based on revenues obtained or operations conducted during the period beginning on March 13, 2020, and ending on December 31, 2021.(4)Covered lawThe term covered law means—(A)the last paragraph under the heading FOREST SERVICE in the Act of March 4, 1915 (16 U.S.C. 497);(B)section 7 of the Act of April 24, 1950 (64 Stat. 84, chapter 97; 16 U.S.C. 580d);(C)section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)); and(D)subchapter II of chapter 1019 of title 54, United States Code.(5)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to an authorization executed by the Secretary of the Interior; and(B)the Secretary of Agriculture, with respect to an authorization executed by the Secretary of Agriculture.(b)Covered fee reliefNotwithstanding any other provision of law—(1)any covered fees shall be waived and shall not be required to be paid to the Secretary concerned; and(2)any covered fees that have been paid to the Secretary concerned before the date of enactment of this Act shall, as soon as practicable after the date of enactment of this Act, be reimbursed by the Secretary concerned to the holder of the covered authorization under which the covered fee was paid.(c)Extension of term of covered authorizations(1)Extension of covered authorizationsNotwithstanding any other provision of law, the Secretary concerned shall extend the term of any covered authorization by an additional 2 years.(2)LimitationAny extension under paragraph (1) shall be subject to any authority of the Secretary concerned to revoke an authorization, including for reasons based on the unsatisfactory performance of the holder of the authorization.9.Workforce training(a)Definition of qualified youth or conservation corpsIn this section, the term qualified youth or conservation corps has the meaning given the term in section 203 of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1722).(b)TrainingThe Secretaries of Agriculture, the Interior, Homeland Security, Commerce, and Labor shall collaborate with institutions of higher education, the Corps Network, the outdoor recreation business community, and public land stewardship and outdoor recreation organizations to support institutions of higher education in developing, coordinating, and carrying out nationally consistent and standardized training for all qualified youth or conservation corps participants.(c)InclusionsThe training described in subsection (b) shall include—(1)the foundations of Federal public land and recreation management and stewardship;(2)principles of sustainable outdoor recreation and resource management;(3)recreation and resource management job-specific occupational skills; and(4)other basic skills training to ensure that qualified youth or conservation corps participants are—(A)prepared for their work with the qualified youth or conservation corps; and(B)prepared for careers relating to conservation, outdoor recreation, and other environmental industries after serving in the qualified youth or conservation corps.10.Reforestation(a)Reforestation Trust Fund(1)In generalSection 303 of Public Law 96–451 (16 U.S.C. 1606a) is amended—(A)in subsection (b)—(i)in paragraph (1), by striking Subject to and all that follows through the Secretary and inserting The Secretary;(ii)by striking paragraph (2); and(iii)by redesignating paragraph (3) as paragraph (2);(B)in subsection (d)—(i)in the matter preceding paragraph (1)—(I)by striking the subsection designation and all that follows through The Secretary and inserting the following:(d)Reforestation by Secretary of AgricultureThe Secretary; and(II)by striking for;(ii)in paragraph (1)—(I)by inserting for before reforestation; and(II)by striking and at the end;(iii)by redesignating paragraph (2) as paragraph (4);(iv)by inserting after paragraph (1) the following:(2)to the Chief of the Forest Service to reforest National Forest System land determined to be in need of active reforestation based on field surveys that have been conducted after sufficient time has elapsed to determine regeneration potential based on forest type, aspect, and elevation, in accordance with subsection (f), by planting the maximum reasonable number of trees according to the best available science;(3)to carry out the Reforest America Grant Program established under section 6 of the Cooperative Forestry Assistance Act of 1978; and; and(v)in paragraph (4) (as so redesignated), by inserting for before properly; and(C)by adding at the end the following:(e)Reforestation by Secretary of the InteriorThe Secretary of the Interior shall obligate such sums from the Trust Fund as are necessary to reforest land managed by the Bureau of Land Management and land managed by the Bureau of Indian Affairs determined to be in need of active reforestation based on field surveys that have been conducted after sufficient time has elapsed to determine regeneration potential based on forest type, aspect, and elevation, in accordance with subsection (f), by planting the maximum reasonable number of trees according to the best available science.(f)Reforestation(1)Definition of connectivityIn this subsection, the term connectivity means the degree to which the landscape facilitates native species movement.(2)Reforestation(A)In generalReforestation under subsections (d)(2) and (e) shall consist of ecologically based site preparation, tree planting, and subsequent management using practices that—(i)are informed by climate change science and the importance of spatial pattern;(ii)enhance forest health, resilience, and biodiversity; and(iii)reduce vulnerability to future forest mortality and catastrophic wildfire.(B)Post-wildfire reforestationIn the case of reforestation under subsections (d)(2) and (e), sums available in the Trust Fund shall not be used—(i)for post-wildfire salvage logging; or(ii)in any area that has been salvage logged during the preceding 10-year period.(3)PriorityIn carrying out reforestation under subsections (d)(2) and (e), the Chief of the Forest Service and the Secretary of the Interior, as applicable, shall give priority to planting—(A)on land that was subject to a mortality event caused by a high intensity wildfire, pest infestation, invasive species, or drought or other extreme weather;(B)that will restore and maintain resilient landscapes;(C)on land on which the planting provides increased habitat connectivity for wildlife; and(D)that will provide the largest potential long-term increase in carbon sequestration.(g)Mandatory fundingTo carry out paragraphs (2) and (3) of subsection (d) and subsection (e), the Secretary of the Treasury shall transfer from the general fund of the Treasury into the Trust Fund $3,500,000,000 for fiscal year 2022 and each fiscal year thereafter, to remain available until expended..(2)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall issue regulations necessary to carry out the amendments made by this section.(b)Reforest America Grant ProgramThe Cooperative Forestry Assistance Act of 1978 is amended by inserting after section 5 (16 U.S.C. 2103a) the following:6.Reforest America Grant Program(a)DefinitionsIn this section:(1)Community of colorThe term community of color means, in a State, a census block group in an urban area for which the aggregate percentage of residents who identify as Black, African-American, Asian, Pacific Islander, Hispanic, Latino, other non-White race, or linguistically isolated is—(A)not less than 50 percent; or(B)is significantly higher than the State average.(2)Eligible costThe term eligible cost means, with respect to a project of an eligible entity under the Program—(A)the cost of implementing a reforestation project, including by—(i)planning and designing the reforestation activity, including considering relevant science;(ii)establishing tree nurseries;(iii)purchasing trees; and(iv)ecologically based site preparation, including the labor and cost associated with the use of machinery;(B)the cost of maintaining and monitoring planted trees for a period of up to 3 years to ensure successful establishment of the trees;(C)with respect to reforestation in an urban area under subsection (e) in a low income community that has an existing tree canopy cover of not more than 20 percent, not more than 50 percent of the cost of the maintenance of any nearby tree canopy; and(D)any other relevant cost, as determined by the Secretary.(3)Eligible entityThe term eligible entity means—(A)a State agency;(B)a local governmental entity;(C)an Indian Tribe; and(D)a nonprofit organization.(4)Eligible land(A)In generalThe term eligible land means—(i)land owned in fee simple by an eligible entity—(I)(aa)for which, at the time of application to the Program under subsection (c), the forest stocking level of the land is less than 25 percent of regional norms for forest properties with comparable tree species and soil characteristics; and(bb)that is in need of active reforestation due to events such as—(AA)high intensity wildfire;(BB)pest infestation;(CC)invasive species; and(DD)drought and other extreme weather; or(II)that was formerly forest land and has been abandoned or incompletely reclaimed from mining, commercial development, clearing for agriculture, or other nonforest use; and(ii)with respect to reforestation in an urban area under subsection (e), land in that urban area that is owned in fee simple by an eligible entity.(B)ExclusionThe term eligible land does not include land on which the eligible entity conducted a timber harvest—(i)not later than 5 years before the date on which the eligible entity submits an application under subsection (c); and(ii)that resulted in a forest stocking level described in subparagraph (A)(i)(I)(aa).(5)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)Local governmental entityThe term local governmental entity means any municipal government or county government with jurisdiction over local land use decisions.(7)Low income communityThe term low income community means any census block group in an urban area in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)).(8)Nonprofit organizationThe term nonprofit organization means an organization that—(A)is described in section 170(h)(3) of the Internal Revenue Code of 1986; and(B)operates in accordance with 1 or more of the purposes described in section 170(h)(4)(A) of that Code.(9)ProgramThe term Program means the Reforest America Grant Program established under subsection (b)(1).(10)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(11)Urban areaThe term urban area means an area identified by the Bureau of the Census as an urban area in the most recent census.(b)Establishment(1)In generalThe Secretary shall establish a program, to be known as the Reforest America Grant Program, under which the Secretary shall award grants to eligible entities to conduct projects to reforest eligible land in accordance with this section.(2)ReforestationIn carrying out the Program, the Secretary shall, to the maximum extent practicable, award sufficient grants each year to plant the maximum reasonable number of trees according to the best available science.(c)Applications(1)In generalAn eligible entity that seeks to receive a grant under the Program shall submit an application at such time, in such form, and containing such information as the Secretary may require, including the information described in paragraph (2), to—(A)the State forester or equivalent official of the State in which the eligible entity is located; or(B)in the case of an eligible entity that is an Indian Tribe, an official of the governing body of the Indian Tribe.(2)ContentsAn application submitted under paragraph (1) shall include—(A)the reason that the forest stocking level of the land is less than 25 percent of regional norms for forest properties with comparable tree species and soil characteristics, if applicable;(B)the natural, economic, and environmental benefits of returning the eligible land to forested condition;(C)an estimate of the annual carbon sequestration that will be achieved by the replanted forests, using processes determined by the Secretary;(D)a reforestation plan that includes—(i)a list of expected eligible costs;(ii)a description of the site preparation and the tree species to be planted;(iii)a description of the manner in which the design of the project is informed by climate change science and will enhance forest health, resilience, and biodiversity;(iv)an explanation of the manner in which the land will be maintained for 36 months after planting to ensure successful establishment; and(v)an explanation of the manner in which the land will be managed later than 36 months after planting, including whether that management shall include a timber harvest;(E)in the case of an application for an urban reforestation project under subsection (e)—(i)a description of the manner in which the tree planting shall address disparities in local environmental quality, such as lower tree canopy cover; and(ii)a description of the anticipated community and stakeholder engagement in the project; and(F)any other relevant information required by the Secretary.(3)Applications to SecretaryEach official that receives an application under paragraph (1) shall submit the application to the Secretary with a description of the application and any other relevant information that the Secretary may require.(d)Priority(1)Definition of connectivityIn this subsection, the term connectivity means the degree to which the landscape facilitates native species movement.(2)PriorityIn awarding grants under the Program, the Secretary shall give priority—(A)to projects that provide the largest potential increase in carbon sequestration per dollar;(B)to projects that provide increased habitat connectivity for wildlife;(C)to projects under which an eligible entity will enter into a contract or cooperative agreement with 1 or more qualified youth or conservation corps (as the term is defined in section 203 of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1722)); and(D)in the case of urban reforestation projects under subsection (e), to projects that—(i)are located in a community of color or a low-income community;(ii)are located in a neighborhood with poor local environmental quality, including lower tree canopy cover and higher maximum daytime summer temperatures;(iii)are located in a neighborhood with high amounts of senior citizens or children;(iv)are located immediately adjacent to large numbers of residents;(v)will collaboratively engage neighbors and community members that will be closely affected by the tree planting in as many aspects of project development and implementation as possible; and(vi)will employ a substantial percentage of the workforce locally, with a focus on engaging unemployed and underemployed persons in communities of color and low-income communities.(e)Urban reforestation(1)In generalIn carrying out the Program, the Secretary shall award sufficient grants each year to projects carried out in urban areas to plant, to the maximum extent practicable—(A)5,000,000 trees in each of calendar years 2022 through 2024;(B)10,000,000 trees in each of calendar years 2025 through 2028; and(C)15,000,000 trees in calendar year 2029 and each calendar year thereafter.(2)Federal shareThe Secretary shall award a grant to an eligible entity under the Program to conduct a reforestation project in an urban area in an amount equal to not more than 90 percent of the cost of reforesting the eligible land, as determined by the Secretary.(3)Matching requirementAs a condition of receiving a grant described in paragraph (2), an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 10 percent of the cost of reforesting the eligible land, as determined by the Secretary.(f)Prohibited conversion to nonforest use(1)In generalSubject to paragraphs (2) and (3), an eligible entity that receives a grant under the Program shall not sell or convert land that was reforested under the Program to nonforest use.(2)Reimbursement of fundsAn eligible entity that receives a grant under this Program and sells or converts land that was reforested under the Program to nonforest use shall pay to the Federal Government an amount equal to the greater of—(A)the amount of the grant; and(B)the current appraised value of timber stocks on that land.(3)Loss of eligibilityAn eligible entity that receives a grant under this Program and sells or converts land that was reforested under the Program to nonforest use shall not be eligible for additional grants under the Program.(g)Costs(1)Federal shareUnless otherwise provided under this section, the Secretary shall award a grant to an eligible entity under the Program in an amount equal to not more than 75 percent of the cost of reforesting the eligible land, as determined by the Secretary.(2)Matching requirementUnless otherwise provided under this section, as a condition of receiving a grant under the Program, an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 25 percent of the cost of reforesting the eligible land, as determined by the Secretary.(h)Planting survivalAn eligible entity that receives a grant under the Program shall—(1)not later than 36 months after planting has been completed using the grant funds, submit to the responsible State or Tribal official, as applicable, a monitoring report that describes project implementation, including the survival rate of all plantings made under the grant; and(2)if the survival rate reported in the monitoring report under paragraph (1) is, after 36 months, less than the required minimum survival rate for the geographic area in which the planting is located, as determined by a State forester or equivalent State or Tribal official, as applicable, replant tree seedlings in a quantity equivalent to half of the original planting, using comparable means to the original planting.(i)Prevailing wage requirementAny contractor or subcontractor entering into a service contract in connection with a project under the Program shall—(1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code (commonly known as the McNamara-O'Hara Service Contract Act of 1965); and(2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective-bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement.(j)ReportThe Secretary shall annually submit to the relevant committees of Congress a report that describes the activities of the Program, including the total amount of carbon sequestered by replanted forests during the year covered by the report.(k)Funding(1)In generalOf the funds of the Reforestation Trust Fund established under section 303 of Public Law 96–451 (16 U.S.C. 1606a), the Secretary shall use such sums as are necessary to carry out the Program.(2)Administrative costs and technical assistanceOf the funds used under paragraph (1), the Secretary shall allocate not more than 10 percent for each fiscal year to State foresters or equivalent officials, including equivalent officials of Indian Tribes, for administrative costs and technical assistance under the Program..11.Conservation Stewardship Program(a)Supplemental payments for climate stewardship practicesSection 1240L(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(d)) is amended—(1)in the subsection heading, by striking Rotations and Advanced Grazing Management and inserting Rotations, Advanced Grazing Management, and Climate Stewardship Practices;(2)in paragraph (1)—(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(B)by inserting after subparagraph (A) the following:(B)Climate stewardship practiceThe term climate stewardship practice means any of the following practices:(i)Alley cropping.(ii)Biochar incorporation.(iii)Conservation cover.(iv)Conservation crop rotation.(v)Contour buffer strips.(vi)Contour farming.(vii)Cover crops.(viii)Critical area planting.(ix)Cross wind trap strips.(x)Field borders.(xi)Filter strips.(xii)Forage and biomass planting, including the use of native prairie seed mixtures.(xiii)Forest stand improvements.(xiv)Grassed waterways.(xv)Hedgerow planting.(xvi)Herbaceous wind barriers.(xvii)Multistory cropping.(xviii)Nutrient management, including nitrogen stewardship activities.(xix)Prescribed grazing.(xx)Range planting.(xxi)Residue and tillage management with no till.(xxii)Residue and tillage management with reduced till.(xxiii)Riparian forest buffers.(xxiv)Riparian herbaceous buffers.(xxv)Silvopasture establishment.(xxvi)Stripcropping.(xxvii)Tree and shrub establishment, including planting for a high rate of carbon sequestration.(xxviii)Upland wildlife habitat.(xxix)Vegetative barriers.(xxx)Wetland restoration.(xxxi)Windbreak renovation.(xxxii)Windbreaks and shelterbelts.(xxxiii)Woody residue treatment.(xxxiv)Any other vegetative or management conservation activity that significantly—(I)reduces greenhouse gas emissions;(II)increases carbon sequestration; or(III)enhances resilience to increased weather volatility.;(3)in paragraph (2)—(A)in subparagraph (A), by striking or at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(C)conservation activities relating to climate stewardship practices.; and(4)in paragraph (3), by striking rotations or advanced grazing management and inserting rotations, advanced grazing management, or conservation activities relating to climate stewardship practices.(b)Payment limitationsSection 1240L(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(f)) is amended by striking fiscal years 2019 through 2023 and inserting the period of fiscal years 2019 through 2023, the period of fiscal years 2024 through 2028, or the period of fiscal years 2029 through 2033.(c)FundingSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking 2023 and inserting 2030; and(B)in paragraph (3)(B)— (i)in clause (ii), by striking $725,000,000 and inserting $1,725,000,000;(ii)in clause (iii), by striking $750,000,000 and inserting $2,750,000,000;(iii)in clause (iv)—(I)by striking $800,000,000 and inserting $3,800,000,000; and(II)by striking and at the end;(iv)in clause (v)—(I)by striking $1,000,000,000 and inserting $5,000,000,000; and(II)by striking the period at the end and inserting a semicolon; and(v)by adding at the end the following:(vi)$6,000,000,000 for fiscal year 2024; and(vii)$7,000,000,000 for each of fiscal years 2025 through 2030.;(2)in subsection (b), by striking 2023 and inserting 2030; and(3)by adding at the end the following:(k)Funding for climate stewardship practicesOf the funds made available under subsection (a)(3)(B), the Secretary shall set aside the following amounts to be used exclusively to enroll in the conservation stewardship program contracts comprised predominantly of conservation activities relating to climate stewardship practices (as defined in section 1240L(d)(1)) or bundles of practices comprised predominantly of conservation activities relating to climate stewardship practices (as so defined):(1)$1,000,000,000 for fiscal year 2021.(2)$2,000,000,000 for fiscal year 2022.(3)$3,000,000,000 for fiscal year 2023.(4)$4,000,000,000 for fiscal year 2024.(5)$5,000,000,000 for each of fiscal years 2025 through 2030..12.Emergency designation(a)In generalThe amounts provided by this Act and the amendments made by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, this Act and the amendments made by this Act are designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.